FILED
                              NOT FOR PUBLICATION                           JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RICARDO CAMACHO BLANCAS;                         No. 07-73048
 FRANCISCA CORDOVA CAMACHO,
                                                  Agency Nos. A075-507-129
               Petitioners,                                   A075-533-230

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Ricardo Camacho Blancas and Francisca Cordova Camacho, husband and

wife and natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen. Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.

2002). We deny in part and dismiss in part the petition for review.

        The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed more than two years after the

BIA’s May 24, 2005, order, and did not fall within one of the exceptions to the

ninety-day filing limit. See 8 C.F.R. § 1003.2(c)(2).

        We lack jurisdiction to consider petitioners’ contention that their motion

established grounds for equitable tolling of the ninety-day limit because petitioners

failed to exhaust this contention before the BIA. See Barron v. Ashcroft, 358 F.3d
674, 678 (9th Cir. 2004).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JT/Research                                2                                     07-73048